SCALES, J.
Appellant Dr. Tejada-Guibert (“Tejada-Guibert”) is a faculty member at Florida International University (“FIU”). After the terms of his teaching appointment were changed by FIU, Tejada-Guibert sought appellate review by this Court of a set of correspondence between FIU representatives and Tejada-Guibert.
Tejada-Guibert characterizes this correspondence as “final agency action” within the meaning of section 120.68, Florida Statutes (2014), and rule 9.030(b)(l)C) of the Florida Rules of Appellate Procedure. Such correspondence, however, is riot “a written final decision which results from a proceeding” conducted pursuant to chapter 120 of the Florida Statutes and, therefore, does not constitute a final order. § 120.52(7), Fla. Stat. (2014).
We therefore lack jurisdiction to hear Tejada-Guibert’s appeal. See Sowell v. State, 136 So.3d 1285 (Fla. 1st DCA 2014); 4-24,5 Corp., Mother’s Lounge, Inc. v. Div. of Beverage, 348 So.2d 934, 936 (Fla. 1st DCA 1977) (“The finality of agency action is the principal jurisdictional requisite to judicial review as of right”).
We dismiss Tejada-Guibert’s appeal sua sponte without prejudice to Tejada-Gui-bert to pursue remedies that otherwise may be available to him.
Appeal dismissed.